PROPOSED EXAMINER’S AMENDMENTS
The examiner proposes the following amendments in order to place the instant application in condition for allowance.

X) The examiner proposes amending claim 1 in the following manner:
Claim 1 (Proposed Amendment): A [[ ]] composition comprising a plurality of [[ ]] cellular vesicles [[ ]]  loaded with caffeic acid phenethyl ester for inhibiting growth of the cancer cells, [[ ]] wherein the plurality of [[ ]] cellular vesicles are produced from [[ ]] PC3 cells.

X) Claims 2-6 are proposed to be cancelled without prejudice or disclaimer. This is because it is unclear to the examiner how these claims further limit the claim scope in view of the proposed amendment to claim 1.

X) Claims 7-18 have already been cancelled.


X) Claim 19 is proposed to be amended in the following manner:
Claim 19 (Proposed Amendment): The [[ ]] composition according to claim 1, wherein the [[ ]] PC-3 cells from which the cellular vesicles are produced are cultured in Dulbecco's modified Eagle's medium (DMEM) at a temperature of 37°C and under 5% carbon dioxide.

X) The examiner proposes adding the following new claims.
Claim 20 (Proposed New): The composition according to claim 1, wherein the [[ ]] cellular vesicles are microvesicles.

The examiner has presented an explanation on the next page as to why the proposed amendments are needed to place the application in condition for allowance.

Reasons for Proposed Examiner’s Amendment
The examiner presents the following rationale for suggesting the above-mentioned amendment.
“Chemically-Modified” Cellular Vesicles Appears to be New Matter: Claim 1 has been amended to recite chemically modified cellular vesicles having a chemically-induced receptor for recognizing cancer cells. This newly added limitation appears to be new matter that is not adequately supported by the original application.
As an initial matter, the instant specification does not disclose the phrase “chemically modified” with respect to the microvesicles. The only disclosure of the term “modified” in the instant specification refers to Dulbecco’s Modified Eagle’s Medium. 
In applicant’s response, applicant cites figure 2 and pages 16-18 of the clean version of the instant specification as providing support for the newly added limitations. Figure 2 is reproduced below.

    PNG
    media_image1.png
    537
    533
    media_image1.png
    Greyscale

The above-reproduced figure does teach targeted microvesicles. However, in the art area of extracellular vesicles, it is not clear that the term “targeted” necessarily has the same meaning as “chemically modified.” This is because extracellular vesicles comprise not only lipid membranes from the cells from which they were extracted, but also membrane proteins found in said membranes. Said membrane proteins could potentially act as a targeting ligand even without further chemical modification. As such, extracellular vesicles that are not chemically modified could still be targeted because a membrane protein found in the cell from which the extracellular vesicle was extracted acts to target the extracellular vesicle.
Additionally, the above-reproduced text does not disclose a chemically inducible receptor for recognizing cancer cells.
The examiner further notes that the description of figure 2 on page 16 of the specification discloses that the extracellular vesicles were obtained from cells which were differentiated from stem cells into healthy nerve cells. It does not disclose that these extracellular vesicles were subsequently chemically modified after extraction.
Reduction of Survival to 75% - Potential New Matter: Instant claim 1 has been amended to recite the cancer drug has an ability to reduce survival of cancer cells to a cell viability of 75% when the cancer drug comprises 10µM caffeic acid phenethyl ester. It is unclear if applicant has adequate support for the full scope of cancer cells or only to a specific type of cancer cell or a specific cancer cell line. There is no indication that reduction of cancer cell survival to 75% in the case of one type of cancer cell would have resulted in reduction of cancer cell survival to 75% in the case of the full scope of cancer cells. As such, this limitation may bring up additional issues under 35 U.S.C. 112(a) regarding new matter.
Figure 2 Does Not Compare Claimed Invention to Closest Prior Art:
Applicant presented comparative testing in figure 2, which is reproduced below.

    PNG
    media_image1.png
    537
    533
    media_image1.png
    Greyscale

In the comparative testing shown in the above-reproduced figure, applicant compared the claimed subject matter, which is a microvesicle comprising caffeic acid phenyl ester (CAPE) to CAPE in the absence of a delivery vehicle. This is not probative of non-obviousness for at least the following reasons.
In order to rebut a prima facie case of obviousness using unexpected results, applicant must compare the claimed invention to the closest prior art. See MPEP 716.02(e). In the above-reproduced figure, the closest comparative example is that comprising CAPE in the absence of a delivery vehicle. This appears to be further away from the claimed invention than the composition of Lee et al. (Journal of Pharmaceutical Sciences, Vol. 104, 2015, pages 144-154), over which a rejection was written previously – see pages 13-14 of the office action on 1 March 2022 for a description of the Lee reference. This is because while the comparative example in figure 2 comprises CAPE in the absence of a drug delivery vehicle, the composition of Lee comprises CAPE in a drug delivery vehicle that is a nanoparticle rather than a microvesicle. 
As such, the composition of Lee is closer to the claimed invention than is the comparative example because in the composition of Lee, the CAPE is in a delivery vehicle, whereas in the comparative example, the CAPE is not in a delivery vehicle. Therefore, the prior art is closer to the claimed invention than is the comparative example. As such, the comparative testing in figure 2 is not probative of non-obviousness.
Figure 1 Appears to Show Improved Results for PC3 Microvesicles: Figure 1 is reproduced below.

    PNG
    media_image2.png
    525
    527
    media_image2.png
    Greyscale

The above-reproduced results appear to show improved results of CAPE delivered in extracellular vesicles made from cells of the PC3 cell line as compared with extracellular vesicles made from other cell lines. This appears to be the most salient at 25 µM CAPE. This would appear to indicate that delivering CAPE in extracellular vesicles made from the PC3 cell line would have been able to treat cancer with lower CAPE concentrations as compared with delivering CAPE in an extracellular vesicle made from a different cell type. This would appear to have resulted in either superior treatment of cancer or lower side effects at a specific level of cancer treatment due to the use of less active agent, as compared with delivering CAPE in a different extracellular vesicle.
As such, the examiner has proposed amending the instant claims in order to render the claims to be commensurate in scope with the results presented by applicant. See MPEP 716.02(d) regarding commensurateness in scope.
Additional Prior Art that was Not Previously Cited: The examiner additionally cites Chinni et al. (Clinical Cancer Research, Vol. 8, April 2002, pages 1228-1236). Chinni et al. (hereafter referred to as Chinni) teaches PC-3 cells in the title on page 1228, and provides additional teachings regarding these types of cells on page 1229, paragraph bridging left and right columns. As such, the teachings of Chinni indicate that PC-3 cells were well-known in the art prior to the effective filing date of the instant application.
The examiner additionally cites Einbond et al. (US 2013/0315983 A1). Einbond is drawn to exosomes and microvesicles, as of Einbond, paragraphs 0115-0119. Said exosomes may include a rosemary extract that includes caffeic acid, as of Einbond, claim 2 and paragraph 0011. However, Einbond is deficient with respect to the proposed claims because a) Einbond teaches caffeic acid, which differs from the required caffeic acid phenethyl ester, and b) Einbond does not teach PC-3 cells.

Conclusion
The instant claims are not in condition for allowance at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612